         Case 4:20-mj-00199-PSH Document 12 Filed 09/18/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                   Case No. 4:20MJ00199-PSH

MUJERA BENJAMIN LUNGAHO



                       MOTION TO FILE REDACTED AFFIDAVIT

       The United States respectfully requests the filing of a redacted affidavit in the above

referenced case. The investigation is ongoing and identifying information of individuals other than

the defendant is included in the complaint affidavit. WHEREFORE, the United States respectfully

request the Court approve filing of a redacted copy of the affidavit in case number 4:20MJ00199-

PSH.



                                                     CODY HILAND
                                                     United States Attorney


                                                     Stacy R. Williams
                                                     Assistant United States Attorney
                                                     Arkansas Bar Number 2011081
                                                     Post Office Box 1229
                                                     Little Rock, Arkansas 72203
                                                     501-340-2600
                                                     Stacy.Williams@usdoj.gov
